Citation Nr: 0727467	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 17, 1971, to August 
9, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005.  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The claim of service connection for a left eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had less than 90 days of active service.

2.  An acquired psychiatric disability was first manifested 
after service, and is unrelated to service.  

3.  Diabetes mellitus was first manifested after service, and 
is unrelated to service.  

4.  Hypertension was first manifested after service, and is 
unrelated to service.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in October 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
to send any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  Although he was not provided information regarding 
ratings and effective dates, as there are no ratings or 
effective dates to be assigned as a result of this decision, 
it was harmless error to have omitted notice as to these 
elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained.  Although contended otherwise by the 
veteran, there is no indication from the service department 
that this is a fire-related case.  The veteran has verified 
active service from June 17, 1971, to August 9, 1971, and 
although he has claimed on several occasions over the years 
that he had additional prior active service, and that he had 
service under a different Social Security number, the VA 
received negative responses to requests for information in 
July 1988, October 1988, and September 1998.  Moreover the 
records pertaining to the verified period of service do not 
refer to any additional service.

The veteran has stated that all of his treatment since 
service has been at the VA Medical Centers (VAMCs) in Little 
Rock and North Little Rock, and VA records have been obtained 
or requested.  In October 1982, in connection with a prior 
claim, the veteran said that he had received outpatient 
treatment at the Little Rock VAMC from August 1971 to June 
1977.  In October 1982, all treatment records from August 
1971 to that date were requested from the Little Rock VAMC; 
the RO was informed, in November 1982, that there were no 
records.  In connection with the current claims, VA records 
dated from 1992 to 2005 were obtained; although these records 
indicate that there are likely other treatment records, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  In this case, the evidence of 
record establishes current disability with respect to all 
three issues decided in this decision, and these records of 
treatment dated years after the veteran's brief period of 
active duty would not help substantiate in-service 
incurrence, a critical element lacking in this case.  There 
is no reasonable possibility that obtaining these records 
would help substantiate the claims, and, therefore, the duty 
to assist does not require that they be obtained.  38 C.F.R. 
§ 3.159(d).  A VA examination is not warranted because, as 
discussed below, the evidence establishes that no event, 
injury, or disease occurred in service.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and the duty 
assist has been satisfied.  Therefore, he is not prejudiced 
by the Board considering the merits of the appeal in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the 
veteran had less than 90 days of service, the presumptive 
period for chronic diseases is not applicable.  38 C.F.R. § 
3.307(a)(1) (2006).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

On a report of medical history obtained in connection with 
the induction examination in June 1971, the veteran indicated 
he did not have any high or low blood pressure, or nervous 
trouble of any sort.  The induction examination disclosed 
blood pressure of 122/52, and urinalysis was negative for 
sugar.  Psychiatric status was normal.  On the separation 
examination on July 12, 1971, again, blood pressure was 
122/52, urinalysis was negative for sugar, and psychiatric 
status was normal.  

The service records show that the veteran was discharged less 
than 2 months after his entrance onto active duty, due to a 
pre-existing back disability; it was noted that he had failed 
to meet medical fitness standards at the time of induction, 
and that his induction had been erroneous.  There was no 
mention of diabetes, high blood pressure, or mental illness 
in the treatment records or medical board narrative summary.  

After service, in VA compensation claims received in August 
1975, August 1976, August 1978, and August 1982, June 1988, 
the veteran did not mention any of the disabilities at issue.  
The earliest claim referring to any of these disabilities was 
in a pension claim dated in May 1998, in which the veteran 
reported disabilities including diabetes and high blood 
pressure.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As to medical records, in November 1982, the Little Rock VAMC 
informed the RO that there were no outpatient records at that 
facility pertaining to the veteran.  VA medical records dated 
from June 1992 to December 2005 show in June 1992, the 
veteran was reported to require continued treatment with 
neuroleptic medication.  Alternate treatments had not been 
effective, and the neuroleptics had reduced the frequency and 
intensity of target symptoms.  In June 1996, he was followed 
up for ongoing diabetes mellitus.  In November 1998, he was 
noted to be taking hypertension medication.  In July 2001, he 
was noted to have a long history of psychotic symptoms with a 
diagnosis of psychosis, not elsewhere specified, and 
presenile dementia.  He had been treated at least since 1992 
for psychotic symptoms.  He also had a history of 
hypertension and diabetes mellitus.  

In his January 2006 notice of disagreement, the veteran 
contended that he did not have diabetes when he went into 
service, but when he was discharged, he had diabetes.  He 
said that the mental disability and hypertension were 
diagnosed after he left service, but he felt they were 
present in service, and would have been disclosed  had he 
been checked for these conditions.

However, at his hearing in April 2007, the veteran said he 
had been diagnosed with a mental disability on his first day 
of basic training, and hospitalized for about 4 days.  He 
said that he had been seen at a VA facility in 1974 for 
psychiatric problems.  He said he had been treated since that 
time for a mental disability.  He said that diabetes mellitus 
was first diagnosed in 1992, and that it was not mentioned in 
service.  He said that when he first went into service, he 
was told his blood pressure was on the high side.  He said 
hypertension was diagnosed in the 1970's.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  




Psychiatric Disability

VA medical records show that the veteran suffers from a 
psychosis, with onset prior to June 1992, since a treatment 
record at that time reported that the veteran required 
continued treatment with neuroleptic medication.  However, 
there is no competent evidence that the condition was present 
in service.  The service medical records are negative for the 
presence of a psychiatric condition.  At his hearing in April 
2007, the veteran said he had been diagnosed with a mental 
disability on his first day of basic training, and 
hospitalized for about 4 days.  However, in his January 2006 
substantive appeal, he said that the mental disability was 
diagnosed after he left service.  Moreover, he did not 
mention a mental disability in the five compensation claims 
filed during the first 17 years after his discharge.  In view 
of all of these factors, the Board finds that the absence of 
any contemporaneous indication of psychiatric problems in 
service or for several years, and the veteran's own 
inconsistent statements, outweighs the only evidence in his 
favor, i.e., his contentions that he had a psychiatric 
condition in service.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes mellitus

Urinalyses during service were negative for sugar, and there 
is no indication in service of diabetes mellitus.  In his 
January 2006 notice of disagreement, the veteran contended 
that when he was discharged, he had diabetes.  However, at 
his hearing in April 2007, the veteran said that diabetes 
mellitus was first diagnosed in 1992, and that it was not 
mentioned in service.  Also of significance is the absence of 
any mention of the condition in the 5 compensation claims 
filed between 1975 and 1988.  The only evidence in the 
veteran's favor is his own statement, which he later 
contradicted at his hearing.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Hypertension

The veteran's blood pressure was 122/55 at both entrance and 
discharge from his brief period of active duty.  For VA 
evaluation purposes, hypertension means that the diastolic 
blood pressure is predominantly 90 or greater, or the 
systolic blood pressure is 160 or greater.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2006).  Thus, the in-service 
readings were not hypertensive.  After service, medical 
records show ongoing treatment for hypertension by November 
1998.  The veteran has stated that hypertension was diagnosed 
in the 1970's, although he feels it was present in service.  
In view of the entirely normal blood pressure readings in 
service, and the fact that his statement speaks to matters 
beyond his competence as a laymen, this assertion lacks 
probative value.  Further, he did not mention hypertension in 
the five compensation claims filed during the first 17 years 
after his discharge.  Even accepting the veteran's contention 
that hypertension was diagnosed in the 1970's, the 
preponderance of the evidence is against a finding that the 
onset was during the veteran's under two months of active 
duty in 1971, and there is no competent evidence suggesting a 
link to service.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

With respect to the claim for service connection for a left 
eye disability, the Board finds that further development is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  On a report of medical 
history obtained in connection with the induction examination 
in June 1971, the veteran indicated he did not have any eye 
trouble.  Although he checked the box indicating he had color 
blindness, upon questioning, he denied color blindness and 
color vision was normal on examination.  Although distant 
vision was noted to be 20/20 bilaterally, he was evaluated in 
the optometry section for glasses, apparently on that same 
date.  An undated eye examination in the service treatment 
records noted visual acuity of 20/40 in the right eye and 
20/60 in the left eye, corrected to 20/20 bilaterally.  An 
optometry consult was requested on July 6, 1971, for the 
complaint that his frames kept falling off.  On July 8, 1971, 
a complaint of eyes and back was noted; there is no record of 
evaluation or follow-up, and several days later, on July 12, 
1971, he was examined for separation.  Distant vision was 
again noted to be 20/20 bilaterally.  

VA medical records show that in December 1998, he was 
hospitalized for treatment of proliferative diabetic 
retinopathy of the left eye, for which he underwent laser 
surgery.  In August 2005, he was seen in the glaucoma clinic 
for 5 month follow-up for primary open angle glaucoma in both 
eyes, cataract in the right eye, and pseudophakia in the left 
eye, with no light perception.  He had a past history of 
cataract extraction and intraocular lens implant in the left 
eye.  

The veteran's statements regarding the onset of his left eye 
condition have been inconsistent.  In his January 2006 notice 
of disagreement, he said that that he did not have a problem 
with his left eye when he went into service, but when he was 
discharged, he had pseudoaphakia of the left eye with 
glaucoma.  However, at his hearing in April 2007, he also 
said that an eye problem was diagnosed at the time he went 
into service.  He said he had had it before service, but had 
been accepted anyway.  He said glaucoma was diagnosed in 
about August 1991, but then later said that he was told in 
1971 that he had to have surgery on his left eye for 
cataracts and glaucoma.  However, it must be noted that the 
veteran has a history of significant mental illness, 
including a diagnosis noted in 1992 of presenile dementia, 
suggesting that his memory may be faulty.  

Service medical records show that the veteran did have 
decreased visual acuity during service.  Service connection 
may not be granted for refractive error of the eyes.  
38 C.F.R. § 3.303(c).  However, there was no diagnosis, and 
the Board may not assume that the condition was a refractive 
error, without medical evidence.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Further, 
service connection may be granted for a superimposed acquired 
eye disability related to service.  See VAOPGCPREC 82-90 and 
67-90.  Moreover, service medical records show a complaint 
involving the eyes in service, with no follow-up noted.  In 
view of these factors, the RO must seek to obtain all 
available records of the veteran's treatment for a left eye 
condition, and provide the veteran a nexus examination.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).    

1.  Obtain all ophthalmology and optometry 
treatment records pertaining to the 
veteran from the McClellan and Little Rock 
VAMCs, to include reports of any 
hospitalizations for eye surgery, from 
1971 to the present.  

2.  Schedule the veteran for a VA 
ophthalmology examination with respect to 
his claim for service connection for a 
left eye disability.  The entire claims 
folder and a copy of this REMAND must be 
made available the physician.  All current 
eye disorders should be diagnosed.  Based 
on examination findings, review of 
historical records, including service 
medical records, and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether any of the veteran's current left 
eye disorders are related to findings 
shown in service.  The doctor should also 
comment on whether the decreased visual 
acuity in service was due to refractive 
error, or due to some other eye disorder.  

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a disability of 
left eye.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


